              Case 17-21018-LMI           Doc 133         Filed 03/22/19        Page 1 of 21



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

    IN RE:
                                                                    CASE NO.: 17-21018-LMI
    Aleida C. Nunez,                                                CHAPTER 13

       Debtor.
    _________________________________/

              REVERSE MORTGAGE SOLUTIONS, INC.’S MOTION FOR
              RELIEF FROM ORDER CONFIRMING CHAPTER 13 PLAN

         Reverse Mortgage Solutions, Inc. (“RMS), pursuant to Bankruptcy Rules 9023 and

9024, hereby requests relief from the Order Confirming Chapter 13 Plan [Docket No. 129]

(the “Confirmation Order”) based on the District Court’s reversal of this Court’s prior order

overruling RMS’s objections to Aleida C. Nunez’s (“Debtor”) chapter 13 plan [Docket No.

112] (the “Plan”). In support of this Motion, RMS states as follows:

                                           BACKGROUND

         1.       On March 21, 2019, the District Court entered its order (the “District Court

Order”) reversing this Court’s decisions regarding RMS’s objections to the Debtor’s

proposed treatment of the Security Instrument.1 A copy of the District Court Order is

attached hereto as Exhibit A.

         2.       A summary of the background relevant to this Motion is set forth in the

District Court Order.

         3.       Among other things, the District Court ordered that this Court must have

further proceedings consistent with the District Court Order:



1
 Unless otherwise defined, all capitalized terms shall have the meanings set forth in the District Court
Order.

                                                      1
             Case 17-21018-LMI        Doc 133       Filed 03/22/19      Page 2 of 21



                All of the reverse mortgage transaction documents should have been
                considered together when interpreting the term “Borrower” under
                the Security Instrument. When the Security Instrument is interpreted
                in the context of the larger transaction, Debtor does not constitute a
                “Borrower” under the Security Instrument. Accordingly, this matter
                is REVERSED and REMANDED for further proceedings in
                accordance with this order.

        4.      The Plan and Confirmation Order are not consistent with the terms of the

District Court Order.

        5.      In particular, the Plan provides that the Debtor shall only pay the arrearage

on the Security Instrument for unpaid taxes and insurance, and is not satisfying the Security

Instrument in full over the term of the Plan. The Plan treatment is premised upon the

Court’s prior decisions holding that the Debtor was a “Borrower” under the Security

Instrument.

                                   REQUEST FOR RELIEF

        6.      RMS files this motion for relief from the Confirmation Order because the

Plan and Confirmation Order are inconsistent with the District Court Order and the Court

must hold further proceedings. RMS seeks to avoid a further appeal, delay, and expense

for the benefit of all parties.2

        7.      RMS requests relief from the Confirmation Order under Bankruptcy Rule

9024, which incorporates Federal Rule of Civil Procedure 60.

        8.      Pursuant to Rule 60(b)(5), “[o]n motion and just terms, the court may

relieve a party . . . from a final judgment, order, or proceeding . . . [if] the judgment . . . is

based on an earlier judgment that has been reversed or vacated . . . .”




2
 This Motion extends the period for filing an appeal of the Confirmation Order. See Bankruptcy Rule
8002(b).

                                                2
              Case 17-21018-LMI      Doc 133       Filed 03/22/19    Page 3 of 21



         9.      Here, the District Court Order reversed this Court’s rulings on the dispute

over whether the Debtor was a “Borrower” under the Security Instrument.                 The

Confirmation Order approving the Plan treatment of the Security Instrument were based

on the Court’s earlier judgments that have now been reversed. Accordingly, relief from

the Confirmation Order is appropriate. See In re Cody's of Lowndes Cty., Inc., 2000 WL

33740257, at *1 (Bankr. M.D. Ga. Mar. 31, 2000) (“Under Rule 60(b)(5) in particular, the

court is concerned with the reversal of a prior judgment in the same case that was a

predicate to the later ruling rather than reversals of decisional law.”).

         10.     Similarly, relief from the Plan and Confirmation Order is appropriate under

Federal Rule of Civil Procedure 59, which is incorporated by Bankruptcy Rule 9023. See

In re Miller, 391 B.R. 477, 478 (Bankr. M.D. Fla. 2008) (recognizing reconsideration under

Rule 59 is appropriate based on an “intervening change of the controlling law” and to

“enable the court to correct an egregious legal error and not to compel the litigant to go

through the expensive appeal process”).

         11.     The District Court Order is now controlling law in this matter. RMS and

the Debtor should not be compelled to engage in the appeal process for the second time on

these matters.

         12.     For these reasons, the Court should set aside or reconsider the Plan and

Confirmation Order and hold further proceedings in accordance with the District Court

Order.




                                               3
          Case 17-21018-LMI         Doc 133       Filed 03/22/19   Page 4 of 21



       WHEREFORE, premises considered, RMS respectfully requests that the Court

grant relief under Bankruptcy Rules 9023 and 9024 and set aside or reconsider the

Confirmation Order, and grant such other or further relief as is just and proper.

                                      ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                      Attorney for Secured Creditor
                                      6409 Congress Ave., Suite 100
                                      Boca Raton, FL 33487
                                      Telephone: 561-241-6901
                                      Facsimile: 561-241-1969

                                      By: /s/ Christopher P. Salamone
                                      Christopher P. Salamone, Esquire
                                      FL Bar No. 75951
                                      Email: csalamone@rasflaw.com


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on March 22, 2019, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, and a true and correct copy has been

served via CM/ECF or United States Mail to the following parties:

Aleida C. Nunez
9940 SW 155th Avenue
Miami, FL 33196

Gianny Blanco
10647 N Kendall Dr
Miami, FL 33176

Nancy K. Neidich
www.ch13miami.com
POB 279806
Miramar, FL 33027




                                              4
         Case 17-21018-LMI   Doc 133       Filed 03/22/19   Page 5 of 21



Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

                              ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                              Attorney for Secured Creditor
                              6409 Congress Ave., Suite 100
                              Boca Raton, FL 33487
                              Telephone: 561-241-6901
                              Facsimile: 561-241-1969

                              By: /s/ Christopher P. Salamone
                              Christopher P. Salamone, Esquire
                              FL Bar No. 75951
                              Email: csalamone@rasflaw.com




                                       5
Case 1:18-cv-22204-KMW
               Case 17-21018-LMI
                         DocumentDoc
                                 28 133
                                     Entered
                                          Filed
                                             on 03/22/19
                                                FLSD Docket
                                                         Page
                                                            03/21/2019
                                                              6 of 21  Page 1 of 16


                                 EXHIBIT A
                            UNITED STATES DISTRICT CO URT
                            SOUTHERN DISTRICT O F FLO RIDA

                             CASE NO .18-22204-W lLLlAM S

  REVERSE M O RTGAGE SOLUTIO NS,INC,,

               Appellant,
  VS.

  ALEIDA C.NUNEZ,

               Appellee,
                                       /


                                        ORDER

        Appellant appeals the Bankruptcy Court's decision holding thatAppellee/Debtor

  (''Debtor'')isa 'borrower''undera reverse modgage issued byAppellant(tlRMS'').Debtor
  filed a Chapter 13 plan proposing to cure the default underthe reverse m odgage by

  paying offthe unpaidtaxesand insurance.RMS objected to the plan,arguingthatDebtor
  was nota ''borrower'underthe reverse modgage and therefore Debtorcould only cure

  the defaultand preventforeclosure by paying offthe entire debtsecured bythe m odgage.

  The Bankruptcy Coud overruled RMS'Sobjection to planconfirmation and denied RMS'S
  m otion forreconsideration. RM S appeals these orders.Forthe reasons below,the Coud

  reversesand remandsto the Bankruptcy Coud forfudherproceedings in accordance w ith

 this order.
Case 1:18-cv-22204-KMW
               Case 17-21018-LMI
                         DocumentDoc
                                 28 133
                                     Entered
                                          Filed
                                             on 03/22/19
                                                FLSD Docket
                                                         Page
                                                            03/21/2019
                                                              7 of 21  Page 2 of 16




        BACKG RO UNDI

        This appeal involves a dispute over the interpretation of term s in a reverse

  m odgage.M ultiple docum entswere executed as pad ofthe transaction. Debtor's m other

 executed aIlof the documents,while Debtor only executed one - the home equity

  conversion m odgage. Debtor's m otherdied priorto Debtor's Chapter 13 filing. RM S

  contends thatthe mother's death constituted a breach as defined underthe term s ofthe

  reverse m odgage and related documents which entitles RM S to declare the debtdue and

 foreclose on the reverse m ortgage. Despite RM S'S contention, Debtor proposed a

 Chapter 13 plan thattreated Debtor as a 'borrower''underthe reverse m ortgage w ho

 could remain in possession ofthe propedy forIife withoutpaying the underlying Ioan in

 full. RMS objected tothe Chapter13 plan,butthe Bankruptcy Judge- relying in parton
 two cases which were underm ined by new case Iaw issued after the initial ruling

 overruled the objection by holding thatDebtorwas a t'borrower''underthe terms ofthe
  reverse modgage. RM S now appeals.

        A.    The Reverse M ortgage Transaction

               f.    The Note and Loan Agreem ent

        O n June 24, 2008, Debtor's mother, Olga Nunez, executed a Hom e Equity

 Conversion Note (d'Note'') and Home Equity Conversion Loan Agreement ('
                                                                       ll-oan
 Agreement')infavorofW orld FinancialCorp.Underthe Noteand LoanAgreement,Olga
 Nunez received a Ioan in the m axim um principalamount of $531,000,secured by a



 lDebtorstates in herresponse briefthatshe is notS
                                                 ddissatisfied''w ith RMS'S statem entof
 the case. As a result,Debtordid notsetoutherown statem entofthe case.
                                          2
Case 1:18-cv-22204-KMW
               Case 17-21018-LMI
                         DocumentDoc
                                 28 133
                                     Entered
                                          Filed
                                             on 03/22/19
                                                FLSD Docket
                                                         Page
                                                            03/21/2019
                                                              8 of 21  Page 3 of 16




  reverse m odgage on realproperty located at99440 Southwest 155th Avenue,M iam i,

  Florida 33196 (the 'spropedy'f).The Debtordid notsign the Note orthe Loan Agreement.
             The Note defined the w ord ''Borrower''as ''each person signing atthe end ofthis

  Notea'' Olga Nunez is the only person who signed the Note. The Note states thatitis

  'secured by a m odgage,deed oftrustorsim ilarsecurity instrum entthatis dated the sam e

  date as this Note and called 'Security lnstrum ent.'''O lga Nunez,as ''Borrow er''underthe

  Note,has 'no personalIiability forpaym entofthe debt.'' The Ienderm ay only '
                                                                              Ienforce

 the debt through the sale of the Propedy covered by the Security Instrum ent.'' Any

  principaland interestadvanced underthe Note is due on February7,2070,butthe Iender

  'may require im m ediate paym entin fullofaIIoutstanding principaIand accrued interestif

  . . .   Borrowerdies and the Property is notthe principalresidence ofatIeastone surviving

  Borrower''

                   2.     The Security Instrum ent

            O n the same day thatO lga Nunez executed the Note and Loan Agreem ent,she

 also executed the Adjustable Rate Home Equity Conversion Modgage (the llsecurity
  lnstrumentn). The Security Instrumentrecognizes the existence ofthe Loan Agreement
 and Note and the duty to repay amounts advanced as ''evidenced by Borrower's Note.''

 The Security lnstrum entsecures 'the repaymentofthe debtevidenced by the Note .

 up to a m axim um principalam ountofFive Hundred and Thidy-o ne Thousand and 00/100

 Dollars ($531,000.00)''as wellas otheramounts due underthe Security Instrumentand
 ''
  the performance of Borrower's covenants and agreements under (the) Security
  Instrum entand the Note.''


                                                3
Case 1:18-cv-22204-KMW
               Case 17-21018-LMI
                         DocumentDoc
                                 28 133
                                     Entered
                                          Filed
                                             on 03/22/19
                                                FLSD Docket
                                                         Page
                                                            03/21/2019
                                                              9 of 21  Page 4 of 16




         The Debtoris identified by nam e in two parts ofthe Security Instrum ent.First,the

  Debtorisidentified asa modgagorofherremainderinterestin the propedysubjecttothe
  Security Instrum ent,while her mother Olga Nunez is identi
                                                           fied as m odgagor of a Ii
                                                                                   fe

 estate in the propedy: '
                        dThe m odgagor is Olga Nunez a/k/a O lga E Nunez,a single

 wom an, as to Life Estate interest and Aleida C Nunez, a single w om an,as to the

  rem ainder, w hose address is 9940 Southwest 155th Avenue, M iam i, FL 33196

  (l'Borrower'').''
         Second,the Debtor's nam e is on the signature page ofthe Security Instrument,

 which reads as follows:

     BYSIGNING BELOW,Bcnw eraccep andazrtes* tàet
                                                erntsandxvenantsccntaind inthisSectl
                                                                                   ritylcs%mentanttin
    anyriderhlexe : y3ô1ww             d ecordedwi
                                                 1 '.
    Witessts;         '                                 1       .
                          -

                                                            kQ6 6
                                                            .
                                                                            m& (yo o
    Sisnature:

                      -            .



    OLGA          Z



             ê
                              #'                  #
    AL           NUNEA ASREMM H

         On June 24,2008,the same day that Olga Nunez signed the Note and Loan
 Agreem ent,Debtor and her m other executed a quit claim deed.The quit claim deed

 transferred Debtor's jointtenancy interestin the Propedy,granting Olga Nunez a Iife
 estate,w ith Debtorretaining a rem ainderinterest.

                                                        4
Case 1:18-cv-22204-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  28 133
                                      Entered
                                           Filed
                                               on03/22/19
                                                  FLSD Docket
                                                          Page03/21/2019
                                                                10 of 21 Page 5 of 16




        The Security Instrum ent has sim ilar Ianguage to the Note about default and

  acceleration.ln particular,paragraph 9 ofthe Security Instrumentprovides thatS'Lender

  m ay require im m ediate paym entin fullofaIIsum s secured by this Security Instrum enti
                                                                                         f:

  (aJBorrowerdies and the Property isnotthe principalresidence ofatIeastone surviving
  Borrower....''

                       OtherLoan Docum ents

        In addition to the docum ents discussed above,O lga Nunez executed m any other

 docum ents to obtain the reverse m odgage Ioan. AIIofthese docum ents identified Olga

  Nunez as the ''Borrower.' None ofthese documents were executed by Debtor. These

 docum ents include'
                   .

        * ResidentialLoan Application for Reverse M odgages,w hich Iists O lga Nunez
        underthe sectionfor''Borrower's Nam e.'''Debtordid notsign the Loan Application,
        even though there was a space fora tdco-Borrower's Signature.'
        * HUDN A Addendum to Uniform ResidentialLoan Application,which identifies
        O lga Nunez asthe ''Borrower''foratIeasttwo signaturescedifying consentto verify
        socialsecurity num berand othercedifications necessary forIoan origination.

        *A Borrower's Cedificate confirm ing,am ong otherthings,that Olga Nunez,as
        ''Borrower,'willnothave outstanding certain otherunpaid obligations in connection
        w ith the modgage transaction.

        .Settlem entStatem entforthe reverse m odgage closing identifying O lga Nunez
        as the ''Borrower.'' Debtordid notsign the SettlementStatement,even though it
        included a signature Iine fora second ''Borrower.'

        . Addendum to HUD-I Settlem ent Statement                 'CERTIFICATIO N O F
        BORROW ER''signed by O lga Nunez.

        *Reverse M odgage Analystpacket,which identified Olga Nunez asthe ''Borrower''
        forpurposes ofHome Equity Conversion M ortgage Insurance.The Debtordid not
        sign any pages ofthe Reverse M odgage Analystpacket.



                                             5
Case 1:18-cv-22204-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  28 133
                                      Entered
                                           Filed
                                               on03/22/19
                                                  FLSD Docket
                                                          Page03/21/2019
                                                                11 of 21 Page 6 of 16




        * Hom e Equi ty Conversion M odgage Federal Loan Closing Truth-ln-Lending
        Disclosure Statem ent,which identified O lga Nunez as ''Borrower''in the signature
        block.
        * Cedificate of HECM Counseling,w hich Olga Nunez signed recognizing that
        'Borrowers are those parties who have signed the Note and M ortgage orDeed of
        Trust.'

              4.     Defaultand State CourtForeclosure Action

        On Septem ber5,2015,RM S filed a verified com plaintto foreclose the Security

  Instrumentagainstthe Propedy based on Olga Nunez's failure to pay taxes and m aintain

  insurance,as required by the Security Instrum entand related loan docum ents. Eleven

  months Iater,on July 23,2016,Olga Nunez died. RM S then am ended its state coud

 foreclosure action to include herdeath as an additionalbasis ofdefaultunderthe Note

 and Security Instrum ent.Before the state coud action concluded,Debtorfiled bankruptcy.

        B.    Debtor's Bankruptcy Filing

        O n August30,3017,two years afterthe foreclosure action was filed againstOlga

  Nunez and a yearafterherdeath,Debtorfiled a voluntary petition underChapter13 of

 Title 11 ofthe United States Code. As a result,the state coud foreclosure action was

 autom atically stayed. In Novem ber2017,RM S filed a proofofclaim in Debtor's Chapter

  13 proceeding,which it am ended on January 3,2018. The am ended proof of claim

 asseds a totalsecured claim due and owing underthe Note and Security Instrum entin

 the amountof$390,671.74.
        C.    Debtor's Bankruptcy Plan

        Debtorfiled a proposed Chapter13 plan on the date she filed herpetition. The

 plan proposed thatDebtorwould cure the arrears forpaym entofinsurance and taxes on


                                            6
Case 1:18-cv-22204-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  28 133
                                      Entered
                                           Filed
                                               on03/22/19
                                                  FLSD Docket
                                                          Page03/21/2019
                                                                12 of 21 Page 7 of 16




  the Note and Security Instrum entwhile Debtorretained possession ofthe Property. The

  plan m ade no allowance forpaying the Note in full. On October 16,2017,RM S filed a

  preliminary objection to Debtor's plan. The objection argued thatDebtor's mother,Olga
  Nunez,was the only Borroweron the Note.Because O lga Nunez had died,the Note had

 fully m atured,and thus becam e due and payable upon herdeath,w hich occurred before

 the Debtor's bankruptcy filing. Accordingly,RM S argued thatDebtorcould only m odify

  RMS'S rights underj 1322(c)(2)ofthe Bankruptcy Code byagreeing to pay aIIamounts
 due underthe Note through the bankruptcy plan.

        On October27,2017,Debtor amended her Chapter 13 plan,stillproposing to

  retain the Propedy securing the Note w ithout paying RM S in full. Debtor also filed a

  response and amended response to RMS'S plan objection. Debtor argued thatthe
  Security Instrum entdefined heras a l
                                      tBorrower''and therefore RM S could notaccelerate

  orforeclose while she is Iiving. Debtorprim arily relied on two decisions from Florida's

 Third District Coud of Appeals to support her position - Sm ith v. Reverse Mortgage

  Solutions,Inc.,200 So.3d 221 (FIa.3d DCA 2016)and Edwards v.Reverse Mortgage
  Solutions,Inc.,187 So.3d 895 (FIa.3d DCA 2016).
        O n January 29, 2018, RM S filed another M em orandum of Law to suppod its

 objection to Debtor's plan.RMS argued that,construing the Security lnstrumentand
 related docum ents together under Florida Iaw , Debtor is not a ''Borrower''underthe

 Securi
      ty Instrum ent and thus could not rem ain in possession of the Propedy w ithout

 paying the Note in full.
Case 1:18-cv-22204-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  28 133
                                      Entered
                                           Filed
                                               on03/22/19
                                                  FLSD Docket
                                                          Page03/21/2019
                                                                13 of 21 Page 8 of 16




        D.    The Bankruptcy CourtOverrules RMS'S Plan Objections
        The Bankruptcy Coud held a hearing on RMS'S objections to Debtor's amended
  plan on March 6,2018.Atthe hearing,the Bankruptcy Courtannounced itwasoverruling

  RMS'S planobjection because ''
                               the unambiguous mortgage ...definesborroweras both
  the actualborrowerand herdaughter,the debtor.''

        O n March 28,2018,the Bankruptcy Coud entered its mem orandum opinion and

  orderoverruling RMS'S plan objection (the ''Memorandum Opinion''). The Bankruptcy
  Coud held thatS'the Debtor,Aleida C.Nunez ...was the fBorrower'underthe (Security
  lnstrument)encumbering the Debtor's home     . . .   even though the Debtorwas notthe
  Borrower underthe Ioan secured by the (Security Instrument),(and)the Debtormay
  Ithereforejcure the (Security Instrumentjdefaults in herChapter13 Plan.''To reachthis
  conclusion,the BankruptcyCoud held:(1)itwasnot''necessaryorappropriate to Iookat
  the other Loan Documents to determine what 'Borrower' means in the (Security
  Instrumenj''because the Security lnstrumentis 'unambiguous''and (2)itwas bound by
  the holdings in Smith v.Reverse Mortgage Solutions,Inc.,200 So.3d 221 (FIa.3d DCA
  2016)and Edwards v.Reverse Mortgage Solutions,Inc.,187 So.3d 895 (FIa.3d DCA
  2016).The Bankruptcy Courtalsocitedthefederalregulationsineffectwhenthe reverse
  m odgage was executed as wellas HUD M odgage Letter1997-15.

        E.    The M otion forReconsideration

        RM S filed a m otion forreconsideration,and the Bankruptcy Coud held a hearing

 on the motion.Atthe hearing,the Bankruptcy Coud receded from the Sm ith and Edwards

 cases,based on the Third DistrictCoud ofAppeals'recentholding in OnewestBank,FSB


                                           8
Case 1:18-cv-22204-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  28 133
                                      Entered
                                           Filed
                                               on03/22/19
                                                  FLSD Docket
                                                          Page03/21/2019
                                                                14 of 21 Page 9 of 16




  v.Palmero,2018 W L 1832326 (Fla.3d DCA 2018).Nonetheless,the Bankruptcy Court
  held thatitwas inappropriate to Iook beyond the fourcorners ofthe Security lnstrument

  because the term ''Borrower''was notam biguous.Atthe hearing,the Bankruptcy Judge

  also expressed concern that if the term 'Borrower''did not include Debtor,then the

  Security lnstrum ent ''m ay''be invalid. The Bankruptcy Coud subsequently entered its

  orderdenying the m otion forreconsideration.This appealfollowed.

         STANDARD OF REVIEW

         A bankruptcy court's conclusions ofIaw are reviewed de novo. In re Coady,588

  F.3d 1312,1315 (11th Cir.2009).Because contractinterpretation isa question oflaw,a
  bankruptcy court's interpretation of a contractis reviewed de novo. See A venue CLO

  Fund Ltd.v.BankofAm erica,NA,709 F.3d 1072,1077 (11th Cir.2013).
  111.   DISCUSSIO N

         On appeal,RM S argues thatthe Bankruptcy Coud erred in holding thatthe Debtor

  was a ''Borrower''entitled to m aintain possession ofthe m odgaged Property after her

  mother'sdeath withoutpaying offthe Note because:(1)aIIofthe modgage transaction
  documents mustbe construed together'
                                     ,(2)when there is an inconsistency between the
  Note and the Security Instrument,the Ianguage of the Note prevails'
                                                                    , (3) properly
  construing the term ''Borrower''as excluding the Debtor does not render the Security

  Instrumentinvalidiz(4)the Code ofFederalRegulation and HUD Mortgage Letterdo not


 z-rhis issue was notraised by the padies in the Bankruptcy Court. Atthe hearing on the
 motion for reconsideration, the Bankruptcy Judge noted that if Debtor were not a
 l'Borrower' under the Security Instrum ent, it m ight be invalid because the
 rem ainderm an- Debtor- would not be bound to any of the Security lnstrum ent's
 obligations. A review ofthe record indicates that neither pady raised issues regarding
                                            9
Case 1:18-cv-22204-KMW
               Case 17-21018-LMI
                         DocumentDoc
                                 28 133
                                     Entered
                                          Filed
                                             on 03/22/19
                                                FLSD Docket
                                                         Page
                                                            03/21/2019
                                                              15 of 21 Page 10 of 16




  controlthe terms ofthe Security Instrument'
                                            ,and (5)Johnson v.Home State Bank,501
  U.S.78(1991),doesnotsuppod the BankruptcyCourt's ruling.3
         A.    AIIofthe Transaction Docum ents M ustBe Construed Together

         ln holding that Debtor was a 'Borrower' under the Security Instrum ent, the

  Bankruptcy Coud concluded that the Security lnstrum ent was unam biguous and,

  therefore,itwas not necessary orappropriate to considerthe other Ioan docum ents in

  construing the term s ofthe Security Instrum ent. RM S m aintains thatthis is errorand in

  contravention ofclearFlorida Iaw which provides:

        W here otherinstrum entsare executed contem poraneously with a m odgage
        and are partofthe sam e transaction,fhe m ortgage m ay be m odified by
        these other instrum ents.A1Ithe docum ents should be read together to
        determ ine and give effectto the intention ofthe padies.Boyette v.Carden,
        347 So.2d 759 (Fla.1stDCA 1977).The primary rule ofconstruction ofa
        m odgage is to ascedain the intention of the padies. This can be
        accom plished not only from the face of the instrum ent but also from the
        situation of the parties and the nature and object of the transaction.
        Huntlbgton Nat'lBk.v.MerrillLynch CreditCorp.,779 So.2d 396 (FIa.2d
        DCA 2000). ,8oyelle.

  the validity ofthe Security Instrumentorw hetherDebtorwas bound by its terms. Fudher,
  a review ofthe Bankruptcy Judge's orderand the transcriptofthe hearing on the m otion
  forreconsideration indicate thatthis was nota basis forthe Bankruptcy Judge's ruling'
                                                                                      ,it
  m erely ''reinforced'
                      'the conclusion. Consequently,the Coud finds itis notappropriate to
  address this issue now because the record is notfully developed and the Bankruptcy
  Judge m ay need to hold an evidentiary hearing on this issue ata future date.

  3'Fhiscase isfactually and Iegally inapplicable.Itdoes notinvolve a contractinterpretation
  issue. Instead,Johnson stands forthe proposition that''a debtorm ay treata m odgage
  encum bering propedy ofthe debtor in a Chapter 13 plan even ifthe debtor has no in
  personam Iiability.' (DE 59 at7). Neitherpady disputes this proposition.Butwhether
  Debtorcan treatthe modgage in herChapter13 plan- everyone agrees she can- has
  no bearing on how the m odgage is to be treated. Debtorargues thatshe could m aintain
  possession ofthe propedy by curing the defaultrelating to taxes and insurance,while
  RM S asseds thatDebtorm ay only keep the propedy ifshe pays the Note in fullduring
  the course ofherChapter13 plan. Because Johnson is irrelevantto this issue,the Coud
  willnotaddress the case further.
                                            10
Case 1:18-cv-22204-KMW
               Case 17-21018-LMI
                         DocumentDoc
                                 28 133
                                     Entered
                                          Filed
                                             on 03/22/19
                                                FLSD Docket
                                                         Page
                                                            03/21/2019
                                                              16 of 21 Page 11 of 16




  Sardon Foundation v.New Horizons Service Dogs,Inc.,852 So 2d 416,420 (FI
                                                                    .    a.5th
  DCA 2003)(emphasisadded).See also Graham v.Fitts,43 So.512,513-14 (FIa.1907)
  (when a ''note and modgage were executed atthe same time in one transaction relating
  to the same subject,and the modgage refers to the noteE,)they should be considered
  togetherin determining theirmeaning and effect''l;M V Insurance Consultants,LLC B.
  NAFH Nat'
          lSank,87 So.3d 96,99 (FIa.3d DCA 2012).Generally,thisdoctrine ofm utual
  construction applies ''where the note and m odgage are inconsistenta' Boyette v.Carden,

  347 So.2d 759,761 (Fla.1stDCA 1977).
         Debtorargues that Florida couds prohibitthe consideration ofotherevidence in

  interpreting the m odgage because the m odgage is notam biguous. Butthe cases Debtor

  relies on are distinguishable. W hile the coud in Sim s 7.New Falls Corp.,37 So.3d 358,

  361 (FIa.3d DCA 2010)discusses its holding in broad Ianguage thatappears on point,
  the facts ofthe case show itis notpersuasive here. In Sim s,the note holder,in an action

  broughtonly on the note,soughtto rely on a choice oflaw provision in the m odgage that

  explicitly stated thatthe provision was applicable to the m odgage. Id. Thus,the court

  held thatthe choice ofIaw provision in the m odgage could notbe im poded into the note

  to vary the unam biguous terms ofthe note. Id. Here,on the otherhand,the definitions

  of'Borrower''setoutinthe variousdocuments are notexplicitly Iim ited in theirapplicability

  Iike the choice oflaw provision in Sim s. M ostofthe othercases cited by Debtordo not

  involve m ultiple docum ents executed as pad ofthe sam e transaction,as here,and none

  refute thatFlorida follows the doctrine ofm utualconstruction.
Case 1:18-cv-22204-KMW
               Case 17-21018-LMI
                         DocumentDoc
                                 28 133
                                     Entered
                                          Filed
                                             on 03/22/19
                                                FLSD Docket
                                                         Page
                                                            03/21/2019
                                                              17 of 21 Page 12 of 16




         In its written opinion,the Bankruptcy Coud stated thatitw as bound by the holdings

  in two Florida DistrictCourtofAppealcases - Smith b'.Reverse M ortgage Solutions,Inc.,

  2OO So.3d 221 (FIa.3d DCA 2016)and Edwards v.Reverse Mortgage Solutions,Inc.,
  187 So.3d 895 (FIa. 3d DCA 2016). However, at the hearing on the motion for
  reconsideration,the Bankruptcy Courtreceded from this reliance given the issuance of

  Onewest8ank,FSB v.Palm ero,2018 W L 1832326 (FIa.3d DCA 2018).4 Unlike the
  decisions in Sm ith and Edwards,where the coud had only the m odgages and notes

  before it,the Pa/m ero coud had before itm ul
                                              tiple documents relating to the transaction -

  the m odgage,the note,the Ioan application,the Ioan agreement,and the non-borrower

  spouse ow nership interest certi
                                 fication. In Palm ero, one spouse signed aII of the

  docum ents as the S'borrower' while the other spouse signed only the m odgage as a

  'borrower''and signed the non-borrowerspouse ownership interestcedification as the

  ''non-borrower spouse.'' Id. at *1. O n the m odgage,the 'borrower''was defined as

  ''Robedo Palm ero, a m arried m an reserving a Iife estate unto him self with the

  ramainderman(sic)to Luisa Palmero,hiswife,Idania Palmero,a singlewomanand Rene
  Palm ero,a single m an.'' Id. Atthe end ofthe mortgage,M rs.Palmero signed underthe

  statem ent:''BY SIG NING BELOW ,Borroweraccepts and agrees to the term s contained

  inthisSecurity Instrumentand in anyriderts)executed byBorrowerand recordedwithit.''
  Id. First,the Palm ero courtnoted that,underFlorida Iaw ,itwas required to read aIIthe

  docum ents together in determ ining whether the spouse was a ''borrower''under the




  W his case has notyetbeen released forpublication by the issuing coud. AtIastreview ,
  there was a pending motion forrehearing.
                                           12
Case 1:18-cv-22204-KMW
               Case 17-21018-LMI
                         DocumentDoc
                                 28 133
                                     Entered
                                          Filed
                                             on 03/22/19
                                                FLSD Docket
                                                         Page
                                                            03/21/2019
                                                              18 of 21 Page 13 of 16




  m ortgage. Id.at*4. Then,reading aIlthe documents together,the coud found thatMrs       .




  Palm ero was nota borrowerunderthe modgage. Id.

         As in Palm ero,the record here includes numerous docum ents thatwere aIIpad of

  the reverse m odgage transaction entered into by Debtor's m other Thus,as Palm ero and
                                                                   .




  the other cases cited above indicate, Florida law dictates that all of these related

  docum ents m ust be read together. Accordingly,the Courtm ust consider allthe loan

  transaction docum ents together.

         B.    The Language ofthe Note Controls Overthe Language ofthe Security
               Instrum ent

         RM S argues that, if the Note and Security Instrum ent are inconsistent, under

  Florida Iaw ,the term s of the Note m ust prevail. Debtor has not responded to this

  argument. RMS m aintains thatthe rule in Florida is ''i
                                                        fthere is a conflict between the

  term s ofa note and m odgage,the note should prevail....Effectshould be given to both

  however,w here there is no actualornecessaryconflict.''HotelManagem entCo.v.Krickl,

  158 So.118,119 (1934)(ci
                         tation omittedl;see also Cleveland 7.Crown Financial,LLC,
  183 So.3d 1206,1210 (Fla.1stDCA 2016).Consequently,RMS contendsthatDebtor,
  who is only defined as a ''Borrower''in the Securi
                                                   ty Instrum ent,is nota 'sBorrower''given

  the language in the Note and Loan Agreem ent.

         Here,Debtor's interpretation puts the Note and Security interestin directconflict.

  There is no way to reconcile the Note and the Security Instrum entifDebtoris a 'dBorrower'

  underthe term s ofthe Security Instrum entbutnotone underthe term s ofthe Note.The

  Note specifically acknowledges the Security Instrum ent. Underthe Note,ifa S'Borrower'

  dies and the propedy is notthe principalresidence ofatIeastone surviving l'Borrower,''

                                             13
Case 1:18-cv-22204-KMW
               Case 17-21018-LMI
                         DocumentDoc
                                 28 133
                                     Entered
                                          Filed
                                             on 03/22/19
                                                FLSD Docket
                                                         Page
                                                            03/21/2019
                                                              19 of 21 Page 14 of 16




  the Ienderm ay require im m ediate paym entin fullofthe outstanding principaland accrued

  interest and m ay enforce these rights against the Propedy. O lga Nunez is the only

  'Borrower''underthe Note. Consequently,underthe term s ofthe Note,the Ienderm ay

  dem and im m ediate paymentofthe outstanding principaland interestupon Olga Nunez's

  death and ifnotpaid m ay foreclose on the Propedy. Butunderthe Bankruptcy Court's
  interpretation ofthe Security Instrum ent,ifO lga Nunez dies,the Ienderm ay notenforce

  these foreclosure rights upon Olga Nunez's death butm ustwaituntilDebtoralso dies or

  m oves outofthe Propedy. Thus,ifthe Security Instrumentis interpreted outofcontext

  with the Iargertransaction,as the Bankruptcy Coud did,the Securi
                                                                 ty Instrum entwould

  nullify term s ofthe Note. Underthese circum stances,Florida Iaw dictates thatthe term s

  ofthe Note should prevail. Thus,Debtoris nota ''Borrower,''

        This conclusion is furthersupported by the authority discussed above - thataIIof

  the transaction documents m ustbe considered together. Considering aIIthe documents

  together-the Note,the Loan Agreem ent,the Security Instrum ent,the ResidentialLoan

  Application forReverse M odgages,the HUDN A Addendum to Uni
                                                            form ResidentialLoan

  Application,a Borrower's Cedificate, Settlem ent Statem ent for the reverse m odgage,

  Addendum to HUD-I Settlem ent Statem ent,Reverse Modgage Analyst packet,Hom e

  Equity Conversion Modgage Federal Loan Closing Truth-ln-Lending Disclosure

  Statem ent,and Cedificate ofHECM Counselings- Debtoris nota ''Borrower.' None of




  5AIIofthese docum ents exceptthe Hom e Equity Conversion M odgage FederalLoan
  Closing Truth-ln-Lending Disclosure Statem ent, and Cedificate of HECM Counseling
  were executed on the sam e day,June 24,2008,and were executed as partofthe sam e
  transaction.
                                           14
Case 1:18-cv-22204-KMW
               Case 17-21018-LMI
                         DocumentDoc
                                 28 133
                                     Entered
                                          Filed
                                             on 03/22/19
                                                FLSD Docket
                                                         Page
                                                            03/21/2019
                                                              20 of 21 Page 15 of 16




  these docum ents identify Debtoras a ''Borrower,''exceptthe Securi
                                                                   ty Instrument,which

  makes clearthatthe reason Debtorsigned the Security Instrum entwas because ofher

  status as rem ainderm an. Both tim es Debtor is directly identified in the Security

  Instrum entherstatus as rem ainderm an is explicitly setout. The otherdocum ents m ake

  clearthatDebtorhad no rights underthe Note orLoan Agreem entand thatthe Lender

  did not consider Debtorto be the Borrower. W hile the Ianguage used in the Security

  Instrumentm ay have been inad ully drafted,itdoes notchange Debtor's status when aIl

  ofthe transaction docum ents are considered together. Accordingly,Debtorwas not a

  'Borrower''underthe Security Interest.

        D.     The Code of FederalRegulations and HUD M ortgage Letter Do Not
               Controlthe Term s ofthe Security Instrum ent

        Although notthe basis forthe Bankruptcy Coud's decision,Debtoralso relies on

  the federalregulations governing reverse modgages and HUD Modgage Letter1997-15.

  However,these regulations dictate the term s a reverse m odgage Ioan m usthave foritto

  be insurable by HUD underthe FHA Home Equity Conversion M odgage Program . See

  12 U.S.C.j 1715z-20(j).W hetherthe reverse modgage Ioan between Olga Nunez and
  herlenderm eets those requirements is a differentissue than the issue before this Court.

  A failure to m eetthose requirem ents effects the loan's insurability underthe insurance

  program '
          ,it does noteffect the agreements executed by the parties to the Ioan. See

  Ssfafe ofJones v.Live W ellFinancial,Inc.,2017 W L 41766661 (N.D.Ga.2017)(and
  casescited)(the statuteand associated regulationsdo notgovernthe rightsofthe padies
  to a valid m odgage contract'
                              ,they only regulate HUD'S adm inistration ofthe insurance

  program). Similarly,the HUD Modgage Letterdoes notapply because itaddresses
                                            15
Case 1:18-cv-22204-KMW
               Case 17-21018-LMI
                         DocumentDoc
                                 28 133
                                     Entered
                                          Filed
                                             on 03/22/19
                                                FLSD Docket
                                                         Page
                                                            03/21/2019
                                                              21 of 21 Page 16 of 16




  issues related to the insurance program . The Court therefore finds thatthe federal

  regulations and the HUD Modgage Letter are not applicable and should not control

  interpretation ofthe Ioan docum ents here.6

  IV.     CO NCLUSIO N

          AIIofthe reverse m odgage transaction docum ents should have been considered

  togetherw hen interpreting the term S'Borrower''underthe Security Instrum ent. W hen the

  Security Instrumentis interpreted in the contextofthe Iargertransaction,Debtordoes not

  consti
       tute a ''Borrower'' under the Security Instrum ent. Accordingly, this matter is

  REVERSED and REMA NDED forfudherproceedings in accordance with this order.

          DONE A ND O RDERED in cham bers in M iam i,Florida,thi           day ofM arch,

  2019.


                                           KA L     M .W ILLIAM S
                                           UNITED TATES DISTRICT JUDGE




  6Even ifthe Coud considered the applicable federalregulations,the regulations in effect
  at the tim e defined the term dim odgage''as including S'the credit instrument,or note,
  secured by the Iien,and the Ioan agreem entbetween the modgagor,the modgagee and
  the Secretary.''24 C.F.R.206.3(3)(2008).Thus,the Coud would be required to Iookto
  aIIofthe Ioan docum ents to determ ine w ho was the dlBorrowerv''
                                             16
